Exhibit 10.2
RHI ENTERTAINMENT, INC.
2008 INCENTIVE AWARD PLAN
STOCK OPTION GRANT NOTICE
     RHI Entertainment, Inc., a Delaware corporation, (the “Company”), pursuant
to its 2008 Incentive Award Plan, as amended from time to time (the “Plan”),
hereby grants to the holder listed below (“Participant”), an option to purchase
the number of shares of Stock (as defined in the Plan) set forth below (the
“Option”). This Option is subject to all of the terms and conditions set forth
herein and in the Stock Option Agreement attached hereto as Exhibit A (the
“Stock Option Agreement”) and the Plan, each of which are incorporated herein by
reference. Unless otherwise defined herein, the terms defined in the Plan shall
have the same defined meanings in this Grant Notice and the Stock Option
Agreement.

     
Participant:
  [                                        ]
 
   
Grant Date:
  [November 19], 2008
 
   
Exercise Price per Share:
  $ [fair market value per share on the grant date]
 
   
Total Exercise Price:
  $ [                    ]
 
   
Total Number of Shares
Subject to the Option:
  [                    ] shares
 
   
Expiration Date:
  [November 19], 2018
 
   
Vesting Schedule:
  Subject to Participant’s continued service as an Employee, Consultant or
Director through the applicable vesting date, the Option shall vest and become
exercisable with respect to 33-1/3% of the shares of Stock subject to the Option
(rounded down to the next whole number of shares) on each of the first three
anniversaries of the Grant Date.

                 
Type of Option:
  o   Incentive Stock Option   þ   Non-Qualified Stock Option

     By his or her signature and the Company’s signature below, Participant
agrees to be bound by the terms and conditions of the Plan, the Stock Option
Agreement and this Grant Notice. Participant has reviewed the Stock Option
Agreement, the Plan and this Grant Notice in their entirety, has had an
opportunity to obtain the advice of counsel prior to executing this Grant Notice
and fully understands all provisions of this Grant Notice, the Stock Option
Agreement and the Plan. Participant hereby agrees to accept as binding,
conclusive and final all decisions or interpretations of the Committee upon any
questions arising under the Plan, this Grant Notice or the Stock Option
Agreement. If Participant is married, his or her spouse has signed the Consent
of Spouse attached to this Grant Notice as Exhibit B.

                      RHI ENTERTAINMENT, INC.:       PARTICIPANT:    
 
                   
By:
          By:        
Print Name:
 
 
      Print Name:  
 
   
 
                   
Title:
                   
 
                   
Address:
          Address:        
 
                   
 
                   
 
                   

 



--------------------------------------------------------------------------------



 



EXHIBIT A
TO STOCK OPTION GRANT NOTICE
RHI ENTERTAINMENT, INC. STOCK OPTION AGREEMENT
     Pursuant to the Stock Option Grant Notice (the “Grant Notice”) to which
this Stock Option Agreement (this “Agreement”) is attached, RHI Entertainment,
Inc., a Delaware corporation (the "Company”), has granted to Participant an
Option under the RHI Entertainment, Inc. 2008 Incentive Award Plan, as amended
from time to time (the “Plan”), to purchase the number of shares of Stock
indicated in the Grant Notice.
ARTICLE 1.
GENERAL
     1.1 Defined Terms. Wherever the following terms are used in this Agreement
they shall have the meanings specified below, unless the context clearly
indicates otherwise. Capitalized terms not specifically defined herein shall
have the meanings specified in the Plan and the Grant Notice.
          (a) “Termination of Consultancy” shall mean the time when the
engagement of Participant as a Consultant to the Company or a Subsidiary is
terminated for any reason, with or without cause, including, but not by way of
limitation, by resignation, discharge, death, Disability or retirement, but
excluding: (a) terminations where there is a simultaneous employment or
continuing employment of Participant by the Company or any Subsidiary, and
(b) terminations where there is a simultaneous re-establishment of a consulting
relationship or continuing consulting relationship between Participant and the
Company or any Subsidiary. The Committee, in its absolute discretion, shall
determine the effect of all matters and questions relating to Termination of
Consultancy, including, but not by way of limitation, the question of whether a
particular leave of absence constitutes a Termination of Consultancy.
Notwithstanding any other provision of the Plan, the Company or any Subsidiary
has an absolute and unrestricted right to terminate a Consultant’s service at
any time for any reason whatsoever, with or without cause, except to the extent
expressly provided otherwise in writing.
          (b) “Termination of Directorship” shall mean the time when
Participant, if he or she is or becomes an Independent Director, ceases to be a
Director for any reason, including, but not by way of limitation, a termination
by resignation, failure to be elected, death or retirement. The Board, in its
sole and absolute discretion, shall determine the effect of all matters and
questions relating to Termination of Directorship with respect to Independent
Directors.
          (c) “Termination of Employment” shall mean the time when the
employee-employer relationship between Participant and the Company or any
Subsidiary is terminated for any reason, with or without cause, including, but
not by way of limitation, a termination by resignation, discharge, death,
Disability or retirement; but excluding: (a) terminations where there is a
simultaneous reemployment or continuing employment of Participant by the Company
or any Subsidiary, and (b) terminations where there is a simultaneous
establishment of a consulting relationship or continuing consulting relationship
between Participant and the Company or any Subsidiary. The Committee, in its
absolute discretion, shall determine the effect of all matters and questions
relating to Termination of Employment, including, but not by way of limitation,
the question of whether a particular leave of absence constitutes a Termination
of Employment; provided, however, that, if this Option is an Incentive Stock
Option, unless otherwise determined by the Committee in its discretion, a leave
of absence, change in status from an employee to an independent contractor or
other change in the employee-employer relationship shall constitute a
Termination of Employment if, and to the extent that,

A-1



--------------------------------------------------------------------------------



 



such leave of absence, change in status or other change interrupts employment
for the purposes of Section 422(a)(2) of the Code and the then applicable
regulations and revenue rulings under said Section.
          (d) “Termination of Services” shall mean Participant’s Termination of
Consultancy, Termination of Directorship or Termination of Employment, as
applicable.
     1.2 Incorporation of Terms of Plan. The Option is subject to the terms and
conditions of the Plan which are incorporated herein by reference. In the event
of any inconsistency between the Plan and this Agreement, the terms of the Plan
shall control.
ARTICLE 2.
GRANT OF OPTION
     2.1 Grant of Option. In consideration of Participant’s past and/or
continued employment with or service to the Company or a Subsidiary and for
other good and valuable consideration, effective as of the Grant Date set forth
in the Grant Notice (the “Grant Date”), the Company grants to Participant the
Option to purchase any part or all of an aggregate of the number of shares of
Stock set forth in the Grant Notice, upon the terms and conditions set forth in
the Plan and this Agreement, subject to adjustments as provided in Article 12 of
the Plan. Unless designated as a Non-Qualified Stock Option in the Grant Notice,
the Option shall be an Incentive Stock Option to the maximum extent permitted by
law.
     2.2 Exercise Price. The exercise price of the shares of Stock subject to
the Option shall be as set forth in the Grant Notice, without commission or
other charge; provided, however, that the price per share of the shares of Stock
subject to the Option shall not be less than 100% of the Fair Market Value of a
share of Stock on the Grant Date. Notwithstanding the foregoing, if this Option
is designated as an Incentive Stock Option and Participant owns (within the
meaning of Section 424(d) of the Code) more than 10% of the total combined
voting power of all classes of stock of the Company or any “subsidiary
corporation” of the Company or any “parent corporation” of the Company (each
within the meaning of Section 424 of the Code), the price per share of the
shares of Stock subject to the Option shall not be less than 110% of the Fair
Market Value of a share of Stock on the Grant Date.
     2.3 Consideration to the Company. In consideration of the grant of the
Option by the Company, Participant agrees to render faithful and efficient
services to the Company or any Subsidiary. Nothing in the Plan or this Agreement
shall confer upon Participant any right to continue in the employ or service of
the Company or any Subsidiary or shall interfere with or restrict in any way the
rights of the Company and its Subsidiaries, which rights are hereby expressly
reserved, to discharge or terminate the services of Participant at any time for
any reason whatsoever, with or without cause, except to the extent expressly
provided otherwise in a written agreement between the Company or a Subsidiary
and Participant.
ARTICLE 3.
PERIOD OF EXERCISABILITY
     3.1 Commencement of Exercisability.
          (a) Subject to Sections 3.2, 3.3, 5.10 and 5.15 hereof, the Option
shall become vested and exercisable in such amounts and at such times as are set
forth in the Grant Notice.

A-2



--------------------------------------------------------------------------------



 



          (b) No portion of the Option which has not become vested and
exercisable at the date of Participant’s Termination of Employment, Termination
of Directorship or Termination of Consultancy shall thereafter become vested and
exercisable, except as may be otherwise provided by the Committee or as set
forth in a written agreement between the Company and Participant.
          (c) Notwithstanding Section 3.1(a), the Grant Notice and Section 12.2
of the Plan but subject to Section 3.1(b) hereof, the Option shall become fully
vested and exercisable with respect to all shares of Stock covered thereby
immediately prior to a Charge in Control (and subject to the consummation of
such Change in Control); provided, however, that unless otherwise determined by
the Committee, notwithstanding the foregoing, (i) in no event shall any portion
of the Option become vested and exercisable pursuant to Section 12.2 of the Plan
or this Section 3.1(c) in connection with an event described in Section 2.4(b)
or Section 2.4(c) of the Plan, and (ii) for purposes of this Section 3.1(c), a
Change in Control shall only occur pursuant to Section 2.4(a) of the Plan if a
transaction or series of transactions described in Section 2.4(a) of the Plan
occurs with respect to 75% rather than 50% of the total combined voting power of
the Company’s securities outstanding immediately after the acquisition and, for
purposes of calculating such percentage, notwithstanding the last sentence of
Paragraph (d)(1)(i) of Rule 13d-3 under the Exchange Act, all securities not
outstanding which are subject to such options, warrants, rights or conversion
privileges (including without limitation shares into which units in RHI
Entertainment Holdings II, LLC held by KRH Investments LLC may be converted)
shall be deemed to be outstanding.
     3.2 Duration of Exercisability. The installments provided for in the
vesting schedule set forth in the Grant Notice are cumulative. Each such
installment which becomes vested and exercisable pursuant to the vesting
schedule set forth in the Grant Notice shall remain vested and exercisable until
it becomes unexercisable under Section 3.3 hereof.
     3.3 Expiration of Option. The Option may not be exercised to any extent by
anyone after the first to occur of the following events:
          (a) The Expiration Date set forth in the Grant Notice, which shall in
no event be more than ten (10) years from the Grant Date;
          (b) If this Option is designated as an Incentive Stock Option and
Participant owned (within the meaning of Section 424(d) of the Code), at the
time the Option was granted, more than 10% of the total combined voting power of
all classes of stock of the Company or any “subsidiary corporation” of the
Company or any “parent corporation” of the Company (each within the meaning of
Section 424 of the Code), the expiration of five (5) years from the Grant Date;
          (c) The expiration of three (3) months from the date of Participant’s
Termination of Services, unless such termination occurs by reason of
Participant’s death or Disability; or
          (d) The expiration of one (1) year from the date of Participant’s
Termination of Services by reason of Participant’s death or Disability.
     3.4 Special Tax Consequences. Participant acknowledges that, to the extent
that the aggregate Fair Market Value (determined as of the time the Option is
granted) of all shares of Stock with respect to which Incentive Stock Options,
including the Option (if applicable), are exercisable for the first time by
Participant in any calendar year exceeds $100,000, the Option and such other
options shall be Non-Qualified Stock Options to the extent necessary to comply
with the limitations imposed by Section 422(d) of the Code. Participant further
acknowledges that the rule set forth in the preceding sentence shall be applied
by taking the Option and other “incentive stock options” into account in the
order in which they were granted, as determined under Section 422(d) of the Code
and the Treasury Regulations thereunder. Participant also acknowledges that an
Incentive Stock Option exercised more than three (3) months after Participant’s
Termination of Employment, other than by reason of death or Disability, will be
taxed as a Non-Qualified Stock Option.
ARTICLE 4.
EXERCISE OF OPTION
     4.1 Person Eligible to Exercise. During the lifetime of Participant, only
Participant may exercise the Option or any portion thereof. After the death of
Participant, any exercisable portion of the

A-3



--------------------------------------------------------------------------------



 



Option may, prior to the time when the Option becomes unexercisable under
Section 3.3 hereof, be exercised by Participant’s personal representative or by
any person empowered to do so under the deceased Participant’s will or under the
then applicable laws of descent and distribution.
     4.2 Partial Exercise. Any exercisable portion of the Option or the entire
Option, if then wholly exercisable, may be exercised in whole or in part at any
time prior to the time when the Option or portion thereof becomes unexercisable
under Section 3.3 hereof.
     4.3 Manner of Exercise. The Option, or any exercisable portion thereof, may
be exercised solely by delivery to the Secretary of the Company (or any third
party administrator or other person or entity designated by the Company), during
regular business hours, of all of the following prior to the time when the
Option or such portion thereof becomes unexercisable under Section 3.3 hereof:
          (a) An exercise notice in a form specified by the Committee, stating
that the Option or portion thereof is thereby exercised, such notice complying
with all applicable rules established by the Committee;
          (b) The receipt by the Company of full payment for the shares of Stock
with respect to which the Option or portion thereof is exercised, including
payment of any applicable withholding tax, which shall be made by deduction from
other compensation payable to Participant or in such other form of consideration
permitted under Section 4.4 hereof that is acceptable to the Company;
          (c) Any other written representations as may be required in the
Committee’s reasonable discretion to evidence compliance with the Securities Act
or any other applicable law, rule or regulation; and
          (d) In the event the Option or portion thereof shall be exercised
pursuant to Section 4.1 hereof by any person or persons other than Participant,
appropriate proof of the right of such person or persons to exercise the Option.
Notwithstanding any of the foregoing, the Company shall have the right to
specify all conditions of the manner of exercise, which conditions may vary by
country and which may be subject to change from time to time.
     4.4 Method of Payment. Payment of the exercise price shall be by any of the
following, or a combination thereof, at the election of Participant:
          (a) Cash or check;
          (b) Surrender of shares of Stock (including, without limitation,
shares of Stock otherwise issuable upon exercise of the Option) held for such
period of time as may be required by the Committee in order to avoid adverse
accounting consequences and having a Fair Market Value on the date of delivery
equal to the aggregate exercise price of the Option or exercised portion
thereof; or
          (c) Other property acceptable to the Committee (including, without
limitation, through the delivery of a notice that Participant has placed a
market sell order with a broker with respect to shares of Stock then issuable
upon exercise of the Option, and that the broker has been directed to pay a
sufficient portion of the net proceeds of the sale to the Company in
satisfaction of the Option exercise price; provided that payment of such
proceeds is then made to the Company at such time as may be required by the
Company, but in any event not later than the settlement of such sale).

A-4



--------------------------------------------------------------------------------



 



     4.5 Conditions to Issuance of Stock. Subject to Section 11.5 of the Plan,
the shares of Stock deliverable upon the exercise of the Option, or any portion
thereof, may be either previously authorized but unissued shares of Stock or
issued shares of Stock which have then been reacquired by the Company. Such
shares of Stock shall be fully paid and nonassessable. The Company shall not be
required to issue or deliver any shares of Stock purchased upon the exercise of
the Option or portion thereof prior to fulfillment of all of the following
conditions:
          (a) The admission of such shares of Stock to listing on all stock
exchanges on which such Stock is then listed;
          (b) The completion of any registration or other qualification of such
shares of Stock under any state or federal law or under rulings or regulations
of the Securities and Exchange Commission or of any other governmental
regulatory body, which the Committee shall, in its absolute discretion, deem
necessary or advisable;
          (c) The obtaining of any approval or other clearance from any state or
federal governmental agency which the Committee shall, in its absolute
discretion, determine to be necessary or advisable;
          (d) The receipt by the Company of full payment for such shares of
Stock, including payment of any applicable withholding tax, which may be in one
or more of the forms of consideration permitted under Section 4.4 hereof; and
          (e) The lapse of such reasonable period of time following the exercise
of the Option as the Committee may from time to time establish for reasons of
administrative convenience.
     4.6 Rights as Stockholder. The holder of the Option shall not be, nor have
any of the rights or privileges of, a stockholder of the Company, including,
without limitation, voting rights and rights to dividends, in respect of any
shares of Stock purchasable upon the exercise of any part of the Option unless
and until such shares of Stock shall have been issued by the Company and held of
record by such holder (as evidenced by the appropriate entry on the books of the
Company or of a duly authorized transfer agent of the Company). No adjustment
will be made for a dividend or other right for which the record date is prior to
the date the shares of Stock are issued, except as provided in Section 12.1 of
the Plan.
ARTICLE 5.
OTHER PROVISIONS
     5.1 Administration. The Committee shall have the power to interpret the
Plan and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret, amend or revoke any such rules. All actions taken and all
interpretations and determinations made by the Committee in good faith shall be
final and binding upon Participant, the Company and all other interested
persons. No member of the Committee or the Board shall be personally liable for
any action, determination or interpretation made in good faith with respect to
the Plan, this Agreement or the Option.
     5.2 Whole Shares. The Option may only be exercised for whole shares of
Stock.
     5.3 Option Not Transferable. Subject to Section 4.1 hereof, the Option may
not be sold, pledged, assigned or transferred in any manner other than by will
or the laws of descent and

A-5



--------------------------------------------------------------------------------



 



distribution, unless and until the shares of Stock underlying the Option have
been issued, and all restrictions applicable to such shares of Stock have
lapsed. Neither the Option nor any interest or right therein shall be liable for
the debts, contracts or engagements of Participant or his or her successors in
interest or shall be subject to disposition by transfer, alienation,
anticipation, pledge, encumbrance, assignment or any other means whether such
disposition be voluntary or involuntary or by operation of law by judgment,
levy, attachment, garnishment or any other legal or equitable proceedings
(including bankruptcy), and any attempted disposition thereof shall be null and
void and of no effect, except to the extent that such disposition is permitted
by the preceding sentence.
     5.4 Binding Agreement. Subject to the limitation on the transferability of
the Option contained herein, this Agreement will be binding upon and inure to
the benefit of the heirs, legatees, legal representatives, successors and
assigns of the parties hereto.
     5.5 Adjustments Upon Specified Events. The Committee may accelerate the
vesting of the Option in such circumstances as it, in its sole discretion, may
determine. In addition, upon the occurrence of certain events relating to the
Stock contemplated by Article 12 of the Plan (including, without limitation, an
extraordinary cash dividend on such Stock), the Committee shall make such
adjustments the Committee deems appropriate in the number of shares of Stock
subject to the Option, the exercise price of the Option and the kind of
securities that may be issued upon exercise of the Option. Participant
acknowledges that the Option is subject to adjustment, modification and
termination in certain events as provided in this Agreement and Article 12 of
the Plan.
     5.6 Notices. Any notice to be given under the terms of this Agreement to
the Company shall be addressed to the Company in care of the Secretary of the
Company at the Company’s principal office, and any notice to be given to
Participant shall be addressed to Participant at Participant’s last address
reflected on the Company’s records. By a notice given pursuant to this
Section 5.6, either party may hereafter designate a different address for
notices to be given to that party. Any notice which is required to be given to
Participant shall, if Participant is then deceased, be given to the person
entitled to exercise his or her Option pursuant to Section 4.1 hereof by written
notice under this Section 5.6. Any notice shall be deemed duly given when sent
via email or when sent by certified mail (return receipt requested) and
deposited (with postage prepaid) in a post office or branch post office
regularly maintained by the United States Postal Service.
     5.7 Titles. Titles are provided herein for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.
     5.8 Governing Law. The laws of the State of Delaware shall govern the
interpretation, validity, administration, enforcement and performance of the
terms of this Agreement regardless of the law that might be applied under
principles of conflicts of laws.
     5.9 Conformity to Securities Laws. Participant acknowledges that the Plan
and this Agreement are intended to conform to the extent necessary with all
provisions of the Securities Act and the Exchange Act and any and all
regulations and rules promulgated by the Securities and Exchange Commission
thereunder, and state securities laws and regulations. Notwithstanding anything
herein to the contrary, the Plan shall be administered, and the Option is
granted and may be exercised, only in such a manner as to conform to such laws,
rules and regulations. To the extent permitted by applicable law, the Plan and
this Agreement shall be deemed amended to the extent necessary to conform to
such laws, rules and regulations.
     5.10 Amendments, Suspension and Termination. To the extent permitted by the
Plan, this Agreement may be wholly or partially amended or otherwise modified,
suspended or terminated at any

A-6



--------------------------------------------------------------------------------



 



time or from time to time by the Committee or the Board; provided that, except
as may otherwise be provided by the Plan, no amendment, modification, suspension
or termination of this Agreement shall adversely effect the Option in any
material way without the prior written consent of Participant.
     5.11 Successors and Assigns. The Company may assign any of its rights under
this Agreement to single or multiple assignees, and this Agreement shall inure
to the benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer herein set forth in Section 5.3 hereof, this Agreement
shall be binding upon Participant and his or her heirs, executors,
administrators, successors and assigns.
     5.12 Notification of Disposition. If this Option is designated as an
Incentive Stock Option, Participant shall give prompt notice to the Company of
any disposition or other transfer of any shares of Stock acquired under this
Agreement if such disposition or transfer is made (a) within two (2) years from
the Grant Date with respect to such shares of Stock or (b) within one (1) year
after the transfer of such shares of Stock to Participant. Such notice shall
specify the date of such disposition or other transfer and the amount realized,
in cash, other property, assumption of indebtedness or other consideration, by
Participant in such disposition or other transfer.
     5.13 Limitations Applicable to Section 16 Persons. Notwithstanding any
other provision of the Plan or this Agreement, if Participant is subject to
Section 16 of the Exchange Act, the Plan, the Option and this Agreement shall be
subject to any additional limitations set forth in any applicable exemptive rule
under Section 16 of the Exchange Act (including any amendment to Rule 16b-3 of
the Exchange Act) that are requirements for the application of such exemptive
rule. To the extent permitted by applicable law, this Agreement shall be deemed
amended to the extent necessary to conform to such applicable exemptive rule.
     5.14 Entire Agreement. The Plan, the Grant Notice and this Agreement
(including all Exhibits thereto) constitute the entire agreement of the parties
and supersede in their entirety all prior undertakings and agreements of the
Company and Participant with respect to the subject matter hereof.
     5.15 Section 409A. This Option is not intended to constitute “nonqualified
deferred compensation” within the meaning of Section 409A of the Code (together
with any Department of Treasury regulations and other interpretive guidance
issued thereunder, including without limitation any such regulations or other
guidance that may be issued after the date hereof, “Section 409A”). However,
notwithstanding any other provision of the Plan, the Grant Notice or this
Agreement, if at any time the Committee determines that the Option (or any
portion thereof) may be subject to Section 409A, the Committee shall have the
right in its sole discretion (without any obligation to do so or to indemnify
Participant or any other person for failure to do so) to adopt such amendments
to the Plan, the Grant Notice or this Agreement, or adopt other policies and
procedures (including amendments, policies and procedures with retroactive
effect), or take any other actions, as the Committee determines are necessary or
appropriate either for the Option to be exempt from the application of
Section 409A or to comply with the requirements of Section 409A.
     5.16 Limitation on Participant’s Rights. Participation in the Plan confers
no rights or interests other than as herein provided. This Agreement creates
only a contractual obligation on the part of the Company as to amounts payable
and shall not be construed as creating a trust. Neither the Plan nor any
underlying program, in and of itself, has any assets. Participant shall have
only the rights of a general unsecured creditor of the Company with respect to
amounts credited and benefits payable, if any, with respect to the Option, and
rights no greater than the right to receive the Stock as a general unsecured
creditor with respect to options, as and when exercised pursuant to the terms
hereof.

A-7



--------------------------------------------------------------------------------



 



EXHIBIT B
TO STOCK OPTION GRANT NOTICE
CONSENT OF SPOUSE
     I,                                         , spouse of
                                         , have read and approve the foregoing
RHI Entertainment, Inc. Stock Option Agreement (the “Agreement”). In
consideration of issuing to my spouse the shares of the common stock of RHI
Entertainment, Inc. set forth in the Agreement, I hereby appoint my spouse as my
attorney-in-fact in respect to the exercise of any rights under the Agreement
and agree to be bound by the provisions of the Agreement insofar as I may have
any rights in said Agreement or any shares of the common stock of RHI
Entertainment, Inc. issued pursuant thereto under the community property laws or
similar laws relating to marital property in effect in the state of our
residence as of the date of the signing of the foregoing Agreement.

             
Dated:                                         , 2008
     

 
Signature of Spouse    

B-1